MEMORANDUM**
Darrell John LaChapelle appeals from his conviction and 92-month sentence imposed following his guilty-plea conviction for bank fraud, money laundering and conspiracy, all in violation of 18 U.S.C. §§ 1344, 1956(a)(1), 2(b) and 371.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for LaChapelle has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. LaChapelle has filed a pro se supplemental brief, and the government has filed an answering brief.
Our examination of the briefs and independent review of the record, pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no grounds for relief. We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.